365 So. 2d 336 (1978)
In re: Bobby Gene TURNER
v.
STATE of Alabama.
Ex parte Bobby Gene TURNER.
78-99.
Supreme Court of Alabama.
December 22, 1978.
Myron K. Allenstein, Gadsden, for petitioner.
No brief for the State.
ALMON, Justice.
WRIT DENIED.
In denying this petition for writ of certiorari we do not wish to be understood as precluding the petitioner from asserting a claim under Santobello v. New York, 404 U.S. 257,92 S.Ct. 495, 30 L. Ed. 2d 427 (1971), in a petition for writ of error coram nobis in the trial court.
TORBERT, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.